ORDER

PER CURIAM.
Lonnie Snelling (“Snelling”) appeals the judgment of the trial court dismissing certain counts of his petition against John Taylor, Taylor’s Auto Salvage, Andreyuk & Brazil, P.C., and Michael P. Brazil (collectively referred to herein as “defendants”). Snelling also appeals the judgment of the trial court in favor of Taylor and Taylor’s Auto Salvage (collectively referred to herein as “Taylor”) on the remaining counts of the petition. Essentially, Snelling claims the trial court erred in dismissing certain counts of his petition on the basis of the statute of limitations and for failure to state a claim, and the court erred in entering judgment in favor of Taylor after trial of the remaining counts.
We have reviewed the briefs of the parties and the record on appeal and find no eiTor of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).